DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The instant application is a National Stage Entry of International application PCT/EP2017/070249 filed 9 August 2017.
Receipt is acknowledged of certified copies of papers pertaining to European application 16001766.1 filed 9 August 2016 required by 37 CFR 1.55.

Status of the Claims
Claims 1-19 are pending, presented for examination, and rejected as set forth in greater detail below.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 6 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A claim reciting a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c).  In the present instance, claim 6 “gallic acid or a derivative thereof…preferably propyl gallate,” while Claim 15 recites a range from 1 kGy to 50 kGy, preferably 15 kGy to 45 kGy, more preferably 25 kGy to 45 kGy.”  The language following the term “preferably” in each of the above-referenced claims represent the narrower statement of the range/limitation of each claim.  The claims are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
For purposes of compact prosecution, and in keeping with office practice of applying the broadest reasonable interpretation to claim language, the broader iterations of the claim language will govern the following analysis.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5-13, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Madsen (WO2006/117372)(8 Feb 2019 IDS FOR REF #5), and Nøsted (WO98/19729), in view of Huang (U.S. 8,147,769).
Applicants claims are directed to methods of contacting a medical device having a functionalized surface with a further composition combining a carboxymethylcellulose compound and a gallic acid compound, and radiation sterilizing the device/composition combination.  Dependent claims narrow the scope of the gallic acid compound to, most specifically, propyl gallate, in defined concentration ranges.  Additional dependent claims specify that the carboxymethylcellulose is sodium carboxymethylcellulose, again present in the composition in defined concentrations.  Additional components, “solution enhancers” such as glycerol in defined concentrations, an “aqueous base” such as saline in a preferred embodiment, “stabilizers,” and “buffer solutions” to provide a composition pH within a defined range are  recited by additional dependent claims.  A particular sterilizing dose of radiation is described by dependent claim 15.  A catheter having particular structural elements is ultimately recited as the medical device to be used in the method recited, while also specifying that the functional coating is hydrophilic.
Madsen describes coating medical devices such as the catheters of instant Claim 17 with a hydrophilic coating described by instant Claim 18, addressing aspects of Claim 16 wherein a catheter is provided and coated with a functional coating.  (Pg.1).  Madsen indicates that these hydrophilic coatings can have some disadvantages if unprotected, and describes that it was known in the art to apply to these hydrophilic coated catheter surfaces a composition combining a solvent and polysaccharide, as well as additional agents beneficial in such coatings, to preserve the slipperiness provided by the underlying hydrophilic coat on the catheter.  (Pg.2).  Water retention and the slipperiness which results can be further preserved, even during the process of radiation sterilization of such medical devices, by including polymers such as the carboxymethylcellulose of the instant claims.  (Pg.3-4).  Madsen indicates that the slippery hydrophilic coatings of catheters may be preserved through the process of radiation sterilization by contacting a catheter having a hydrophilic coating with an aqueous solution of hydrophilic polymer.  (Pg.4).  Madsen specifically describes a process whereby a medical device has been provided with a hydrophilic coating, said medical devices is immersed in an aqueous liquid containing a hydrophilic polymer, and the combination is then sterilized by exposure to an appropriate amount of radiation.  (Pg.4, 6, 8).  Carboxymethylcellulose of the instant claims, as well as suitable salts thereof, are described as suitable hydrophilic polymers for use in the liquid applied to the catheter, preferably in a concentration of between 0.005-3%, a range overlapping and therefore rendering obvious the CMC concentrations of the instant claims.  (Pg.10, see also In re Peterson, 315 F.3d 1325, 1329 (Fed. Cir. 2003) (“A prima facie case of obviousness typically exists when the ranges of a claimed composition overlap the ranges disclosed in the prior art.”)).  Madsen indicates that an embodiment of the invention involves enclosing the catheter and solution within a package which is then sterilized, describing the packaging disclosed in Nøsted (WO98/19729) as particularly useful.  (Pg.11).  Nøsted describes enclosing a catheter in a gas-impermeable package recited by instant Claim 16.  (Abs.).  This configuration is understood by the examiner to incorporate the closed proximal and distal ends  Saline is a particularly recited form of the aqueous solution to be used as the liquid solvent, with plasticizers such as the glycerol applicants claim as a “solution enhancer” and a pH buffer per the limitations of Claims 12 and 13.  (Pg.13).  While the particular concentrations of aqueous base solution or stabilizer recited by the claims are not recited by Madsen, Madsen does indicate each of the solvent and plasticizer contribute desirable properties to the compositions into which they are incorporated for the purposes of the methods described.  A person of ordinary skill in the art would reasonably have expected that the amounts of each, are result-effective variables that achieve the results each of the components referred to provide.  As such, it would have been routine to optimize the amounts of these components within the total composition suggested by Madsen to address the concentration limitations of Claims 11and 13.  See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (indicating that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.).
The entirety of the disclosure of Madsen therefore suggests to the skilled artisan that hydrophilic coatings of catheters can be further protected and improved by coating catheters with a hydrophilic coating, then exposing those coated catheters to an aqueous solution containing, among others, CMC, glycerol, and saline, then sterilizing the combination by exposure to sufficient radiation to achieve sterilization.  The specific combination of features claimed is disclosed within the broad disclosure of the reference, but such “picking and choosing” within several variables does not necessarily give rise to anticipation.  Corning Glass Works v. Sumitomo Elec., 868 F.2d 1251, 1262 (Fed. Circ. 1989).  Where, as here, the reference does not provide any motivation to select this specific combination of process steps, anticipation cannot be found. 
That being said, however, it must be remembered that “[w]hen a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious.”  KSR v.  Teleflex, 127 S.Ct. 1727, 1740 (2007) (quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976)). “[W]hen the question is whether a patent claiming the combination of elements of prior art is obvious,” the relevant question is “whether the improvement is more than the predictable use of prior art elements according to their established functions.”  (Id.).  Addressing the issue of obviousness, the Supreme Court noted that the analysis under 35 USC 103 “need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.”  KSR at 1741.  The Court emphasized that “[a] person of ordinary skill is… a person of ordinary creativity, not an automaton.”  Id. at 1742.
Consistent with this reasoning, it would have been prima facie obvious to have selected various combinations of various disclosed steps from within a prior art disclosure, to arrive at methods “yielding no more than one would expect from such an arrangement.”
Despite describing methods of sterilizing catheters by coating catheters with a hydrophilic coating, then exposing those coated catheters to an aqueous solution containing, among others, CMC, glycerol, and saline, then sterilizing the combination by exposure to sufficient radiation to achieve sterilization, nothing of Madsen describes incorporating gallic acid or its ester derivatives into the aqueous catheter sterilizing solution, nor is sodium CMC specifically described as the form of CMC to be used.
This is addressed by the teachings of Huang, which indicates that incorporating between 0.001-10% by weight of a “free radical scavenger or antioxidant” can serve to protect underlying coatings from chemical degradation occasioned by radiation sterilization procedures.  (Col.5, L.44-52; Col.6, L.40-45, see Petersen, supra).  The propyl gallate of instant claims 1, 2, and 6 is recited as a particularly preferred free radical scavenger or antioxidant.
It would have been prima facie obvious to have included between 0.001-10% propyl gallate in the aqueous catheter protecting solution of Madsen because Huang indicates that the incorporation of agents such as propyl gallate in these concentrations serves to protect underlying medical device coatings from chemical degradation known to result from radiation sterilization.  See In re Sernaker, 702 F.2d 989, 994-95 (Fed. Cir. 1983) (“The strongest rationale for combining references is a recognition, expressly or impliedly in the prior art or drawn from a convincing line of reasoning based on established scientific principles or legal precedent, that some advantage or expected beneficial result would have been produced by their combination.”)

Claims 1-3, 5-13, and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Madsen and Huang as applied to Claims 1-3, 5-13, and 16-18 above, and further in view of Nhuyen (Huynh Nguyen, et al, Sterilization of Allograft Bone: Is 25 kGy the Gold Standard for Gamma Irradiation?, 8 Cell Tissue Bank. 81 (2007)).
Madsen and Huang, discussed in greater detail above, suggest methods of treating catheters by coating catheters with a hydrophilic coating, then exposing those coated catheters to an aqueous solution containing, among others, CMC, glycerol, saline, and propyl gallate, then sterilizing the combination by exposure to sufficient radiation to achieve sterilization.
Neither of Madsen nor Huang describe the particular radiation dosage to sterilize the medical devices described.
This is cured by the teachings of Nhuyen, which establish that the 25 kGy dose of gamma radiation recited by instant Claim 15 has been recommended for terminal sterilization of medical products.  (Pg.81).  The use of a 25 kGy dose of radiation to sterilize the catheters of the instant claims, following the teaching of Madsen concerning the use of radiation to sterilize the medical devices they describe, therefore appears to be little more than the predictable use of prior art elements according to their established functions, and obvious thereby.  KSR, supra.

Claims 1-13 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Madsen, Huang, and Nhuyen as applied to Claims 1-3, 5-13, and 15-18 above, and further in view of Dadino (CA 2837045).
Madsen, Huang, and Nhuyen, discussed in greater detail above, suggest methods of treating catheters by coating catheters with a hydrophilic coating, then exposing those coated catheters to an aqueous solution containing, among others, CMC, glycerol, saline, and propyl gallate, then sterilizing the combination by exposure to a 25 kGy dose of radiation to sterilize the catheters.  
None of Madsen, Huang, and Nhuyen, however, teach that the CMC used to coat the medical devices can be sodium carboxymethylcellulose.
This is cured by the teachings of Dadino, which indicates that sodium carboxymethylcellulose was a salt of cellulose known to be useful in coating medical devices including catheters at the time the instant application was filed.  (Pg.78)
It would have been prima facie obvious for a skilled artisan at the time of the instant application to have used sodium carboxymethylcellulose as the salt of carboxymethylcellulose described by Madsen as a suitable hydrophilic polymer because Dadino indicated that sodium carboxymethylcellulose was known to be useful as a carboxymethylcellulose for the purpose of coating medical devices.  See Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (Generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use).

Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Madsen, Huang, Nhuyen, and Dadino as applied to Claims 1-13 and 15-18 above, and further in view of Utas (U.S. 8,747,882).
Madsen, Huang, Nhuyen, and Dadino, discussed in greater detail above, suggest methods of treating catheters by coating catheters with a hydrophilic coating, then exposing those coated catheters to an aqueous solution containing, among others, sodium CMC, glycerol, saline, and propyl gallate, then sterilizing the combination by exposure to a 25 kGy dose of radiation to sterilize the catheters.  
None of Madsen, Huang, Nhuyen, and Dadino, however, teach that the coating composition should be buffered to a point within the range of 2.0-7.4.
This is cured by the teachings of Utas, which indicates that buffering a hydrophilic coating of a medical device such as a urinary catheter to a point in the range of 4-8, preferably below 7.0, increase the antimicrobial activity of the coating and reduces the likelihood of bacterial infection.  (Abs., passim)
It would have been prima facie obvious for a skilled artisan at the time of the instant application to have buffered the coating of the hydrophilic coated catheter described by Madsen to a point above 4 and below 7 because Utas indicates such a modification of a hydrophilic urinary catheter coating would have the beneficial effect of reducing the likelihood of a bacterial infection.  See In re Sernaker, supra.  

Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Madsen, Huang, Nhuyen, Dadino, and Utas as applied to Claims 1-18 above, and further in view of Bonner (U.S. 3,894,540).
Madsen, Huang, Nhuyen, Dadino, and Utas, discussed in greater detail above, suggest methods of treating catheters by coating catheters with a hydrophilic coating, then exposing those coated catheters to an aqueous solution containing, among others, sodium CMC, glycerol, saline, and propyl gallate buffered to a pH of 4-7, then sterilizing the combination by exposure to a 25 kGy dose of radiation to sterilize the catheters.  
None of Madsen, Huang, Nhuyen, Dadino, and Utas, however, teach the treatment of a catheter having the structural characteristics of Claim 19.
This is cured by the teachings of Bonner, which describes a urinary catheter designed to provide for protection of the catheterized patient against infection.  Bonner describes catheters having a protective sheath extending in continuous form from the insertion end toward the area of the distal end for maintaining a substantially sterile condition on the entire outer surface of the conduit, such as by telescopically arranged tubes or accordion pleated material.  (Abs.).  Bonner describes one end (referred to as “distal” in the drawings) which is formed integrally to a collecting bag whereby the sheath extends from the bag to the insertion end.  Bonner describes each of the “distal” and “insertion” ends (corresponding to the proximal and distal ends of the instant claims) as possessing sealable valves to prevent liquid flow out of the catheter, thereby addressing the structural limitations of instant claim 19.  (Col.3, L.12-55).
It would have been prima facie obvious for a skilled artisan at the time of the instant application to have used the sheathed catheter described by Bonner to incorporate the structural features of the catheters of Madsen, Huang, Nhuyen, Dadino, and Utas because each of the relied upon references teach various means of reducing the likelihood of a bacterial infection occurring while using a urinary catheter, and combining elements known to be useful for the same purpose is prima facie obvious.  In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980), See also In re Sernaker, supra.  

Conclusion
No Claims are allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN M BASQUILL whose telephone number is (571)270-5862. The examiner can normally be reached Monday through Thursday, 5:30 AM to 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on (571) 272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN M BASQUILL/Primary Examiner, Art Unit 1613